Appellant contends in his motion for rehearing, supported by oral argument in his behalf, that certain parts of the court's charge are on the weight of the evidence. We have carefully examined the transcript and find no exception taken by appellant to the charge upon the trial. This being true, in the light of our statute which requires that to have a review of supposed errors in the charge the attention of the trial court must have been called thereto at the time of the trial so that he might have then corrected same, we are given no option but to say that no exception having been reserved at the time of the trial, we can not now pass upon the question thus raised. The alleged purchaser of liquor is no longer an accomplice to the offense, being expressly taken out of this class of witnesses by our statute. We regret that we can not reverse this case in order to give appellant an opportunity to secure other witnesses by whom he might support and make out a defense. These matters are persuasively presented, but we are compelled to follow the well established rules of decision.
Finding no error in the record for which a reversal should be ordered, the motion for rehearing will be overruled.
Overruled. *Page 393